Citation Nr: 1427783	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating higher than 30 percent prior to July 22, 2013, for status post left upper lobectomy, non-small cell carcinoma left lung, mild obstructive lung disease, with residual scar.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1959 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In an October 2013 rating decision, the Veteran's status post left upper lobectomy, non-small cell carcinoma left lung, mild obstructive lung disease, with residual scar was increased to 100 percent disabling, effective July 22, 2013.  A subsequent March 2014 rating decision continued this evaluation.  However, as the Veteran has not been granted the maximum benefit allowed for the period prior to July 22, 2013, and he has indicated that he wishes to continue his appeal, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Virtual VA paperless claims processing system contains VA treatment records dated from July 2010 to May 2013, and from February 2013 to March 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1.  Prior to July 22, 2013, the Veteran's service-connected lung disability was manifested by complaints of shortness of breath with PFT results of FEV-1/FVC greater than 56 percent predicted; report of VA examinations dated in November 2009 and February 2012 reflect that the FEV-1/FVC value most accurately reflects the level of disability associated with the Veteran's status post left upper lobectomy, non-small cell carcinoma left lung, mild obstructive lung disease, with residual scar.

2.  Prior to July 22, 2013, the evidence does not show that the Veteran's service-connected lung disability resulted in cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent prior to July 22, 2013, for status post left upper lobectomy, non-small cell carcinoma left lung, mild obstructive lung disease, with residual scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7. 4.96, 4.97, Diagnostic Codes 6819, 6844 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

       Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in March 2008.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Where, as here, service connection has been granted and initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      
Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in November 2008, November 2009, and February 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating is met is not necessary and the analysis below will focus on whether the Veteran meets the criteria for the next higher rating. 

In this case, the Veteran's service-connected status post left upper lobectomy, non-small cell carcinoma left lung, mild obstructive lung disease, with residual scar has been rated under Diagnostic Code 6844.  38 C.F.R. § 4.97.  Diagnostic Codes 6840-6845 are evaluated under criteria for evaluation of restrictive lung disease.  38 C.F.R. § 4.97.  A 10 percent rating requires a forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted, or ratio of FEV-1 to forced vital capacity (FEV-1/FVC) of 71 to 80 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  Id. 

A 30 percent rating requires a FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent predicted.  Id. 

Important for this case, a 60 percent rating requires FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  

A 100 percent evaluation is warranted where testing reveals FEV-1 of less than 40 percent of predicted value; or the ration of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6844.

Under Diagnostic Code 6819, a rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.

VA amended the Rating Schedule concerning respiratory conditions effective from October 6, 2006.  VA added provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled, "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions, which state:

(1) PFTs are required to evaluate respiratory conditions except: (i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less. If a maximum exercise capacity test is not of record, evaluation should be based on alternative criteria; (ii) When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) When there have been one or more episodes of acute respiratory failure; or (iv) When outpatient oxygen therapy is required.

(2) If the DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.

(3) When the PFTs are not consistent with clinical findings, evaluation should be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.

(4) Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.

(5) When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, the pre-bronchodilator values should be used for rating purposes.

(6) When the results of different PFTs (FEV-1, FVC, etc.) are disparate (so that the level of evaluation would differ depending on which test result is used), the test result that the examiner states most accurately reflects the level of disability should be used for evaluation.

(7) If the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV- 1/FVC ratio should not be assigned.  38 C.F.R. § 4.96(d).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).
 
III.  Factual Background

Historically, a January 2009 rating decision granted service connection for status post left upper lobectomy, non-small cell carcinoma left lung, mild obstructive lung disease, with residual scar, and assigned a 100 percent rating, effective from February 25, 2008, the date of the Veteran's claim.  This evaluation was assigned for malignant neoplasm of the respiratory system during active malignancy.  Beginning August 1, 2008, a 30 percent evaluation was assigned.  The Veteran filed a notice of disagreement with this decision in April 2009.  In an October 2013 rating decision, the RO increased the Veteran's rating for his status post left upper lobectomy, non-small cell carcinoma left lung, mild obstructive lung disease, with residual scar to 100 percent, effective July 22, 2013, based on treatment reports showing recurrence of lung cancer confirmed by biopsy.  A March 2014 rating decision continued the 100 percent evaluation.

The Veteran seeks an evaluation in excess of 30 percent for his service-connected status post left upper lobectomy, non-small cell carcinoma left lung, mild obstructive lung disease, with residual scar, prior to July 22, 2013.  He contends that during this period, his symptomatology was more severe than reflected by the criteria associated with the assigned 30 percent disability rating.  

VA treatment records dated in January 2008 showed that the Veteran was diagnosed with Stage Ia adenocarcinoma of the left lung and underwent a left upper lobectomy.  In a February 2008 follow-up treatment note, the Veteran reported feeling good without complaints.  He noted occasional coughing up of phlegm and he reported some shortness of breath.  In a VA treatment record dated in August 2008, the Veteran's FVC was 93.7 percent predicted; his FEV-1 was 96.9 percent predicted; and his FEV-1/FVC was 70 percent.  VA treatment records dated in November 2008 showed ongoing treatment with Albuterol.  A November 2008 treatment note showed the Veteran's FEV-1/FVC at 71 percent.  The physician noted that the Veteran's PFTs were not significantly changed from his pre-operation PFTs.  It was noted that the Veteran had improving dyspnea on exertion.  The physician indicated that the Veteran may have a component of obstructive lung disease, even though this was not demonstrated on his PFTs.

In a VA examination dated in November 2008, the Veteran reported being diagnosed with non-small cell carcinoma of the left lung, status post obectomy.  He indicated that the condition has existed for one year.  He reported that his treatment was completed in January 2008.  The Veteran described residuals secondary to treatment, such as shortness of breath, loss of energy, and frequent rest.  The Veteran reported pain or discomfort over the chest area on exertion.  He denied persistent fever, cough with sputum, night sweats, or hemoptysis.  Specifically, the main symptom the Veteran reported was discomfort after exertion.  It was noted that the malignancy was in full remission for 11 months and there was no metastasis.  The examiner noted that the Veteran was taking an unknown steroid inhaler daily.  The Veteran reported that he could not perform normal activities without shortness of breath, loss of energy, and frequent rest.  

On examination, the Veteran's breath sounds were symmetric.  There were no rhonchi or rales.  His expiratory phase was within normal limits.  There was a depressed scar on the left upper back measuring about 18 cm x 1 cm.  The scar had hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, or hypopigmentation.  The Veteran's pulmonary function tests (PFTs) revealed mild obstructive lung disease.  His FVC pre-bronchodilator was 115 percent predicted, and his post-bronchodilator was 113 percent predicted.  His FEV-1 pre-bronchodilator was 93 percent predicted, and his post-bronchodilator was 96 percent predicted.  His FEV-1/FVC pre-bronchodilator was 65 percent, and his post-bronchodilator was 67 percent.  The examiner indicated that the Veteran provided a good effort.  There was no discrepancy between the PFT findings and the clinical examination.  The examiner indicated that a DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  The examiner indicated that the effect of the condition on the Veteran's daily activity was mild and all activities could be performed as tolerated.  

Chest x-ray imaging showed previous surgery, left hilar region, with mild volume loss on the left.  A December 2008 computed tomography (CT) scan showed interval resolution of previously noted left upper lobe ill-defined nodule with accompanying groundglass opacity seen on prior CT of the chest dated in October 2007; post surgical changes were seen within the medial aspect of the left upper lobe.

In a January 2009 VA treatment record, the Veteran's PFTs revealed an FEV-1/FVC of 60 percent.  It was noted that the Veteran's PFTs demonstrated very mild obstructive disease; however, the Veteran did not respond to a trial of combivent and inhaled steroids.  The physician noted that it did not seem like the mild degree of obstruction on the Veteran's PFTs explained his degree of dyspnea.  In a March 2009 VA treatment record, it was noted that PFTs dated in January 2009 showed improved lung volume (mild obstruction) compared to the August 2008 PFTs.  Some shortness of breath was noted.  The Veteran reported that inhalers were not helpful in the past.  His lungs were clear to auscultation, and he denied bleeding.

In an August 2009 statement, the Veteran indicated that following his January 2008 lung surgery, he had serious breathing and energy problems in his daily activities.  He indicated that his life had been drastically changed and had not improved.  In a buddy statement, W.G. indicated that following the Veteran's January 2008 lung operation, he noticed a downturn in the Veteran's breathing and energy during his daily activities.  In a buddy statement, A.J. indicated that following the Veteran's January 2008 lung surgery, he had not been the same.  A.J. noted that the Veteran did not have the same energy, and he had a shortness of breath during some activities.

In an August 2009 VA treatment note, it was noted that the Veteran underwent a cardiopulmonary exercise test in July 2009.  The Veteran had an unexplained exercise limitation, and he demonstrated exercise induced arrhythmia while undergoing the maximum incremental cardiopulmonary exercise test.  The Veteran indicated that he was "extremely frustrated" with his exercise capacity, and noted that his quality of life had been greatly impacted.  The Veteran denied cough, wheeze, or hemoptysis.   His lungs were clear to auscultation.  In a September 2009 VA treatment note, it was noted that the Veteran had developed persistent dyspnea on exertion with slow ambulation to 400 yards.  It was noted that he improved slightly the following six months after surgery, but the improvement had stopped.  The physician noted that the Veteran had a very complex dyspnea that included interplay between many different etiologies, including cardiac, anxiety/posttraumatic stress disorder (PTSD), and a history of lung cancer status post resection.  In an October 2009 treatment note, the physician indicated that the Veteran's dyspnea may be due more to his anxiety and coronary artery disease rather than his lung disease.

In a VA examination dated in November 2009, the Veteran described residuals secondary to treatment, such as serious breathing problems and loss of energy.  The examiner noted that the malignancy had been in full remission for one and one half years, and there was no metastasis from lung cancer.  The Veteran had mild demoptysis that did not require hospitalization.  He had no persistent fever, cough with sputum, night sweats, or pain or discomfort over the chest area on exertion.  He indicated that symptoms of difficulty breathing and fatigue occurred daily.  The Veteran indicated that various treatment modalities had not improved his respiratory status.  He reported the following overall functional impairments: difficulty with prolonged ambulation, standing, climbing stairs, and performing all physical activities and activities of daily living.

On examination, it was noted that the Veteran had a linear scar on the left posterior of his back.  The posterior portion of the scar measured 25 cm by 1 cm.  It was not painful on examination and there was no skin breakdown.  It was a superficial scar with no underlying tissue damage.  There was no inflammation, edema, or keloid formation.  The scar was not disfiguring and did not limit the Veteran's motion.  There was no limitation of function due to the scar.  The lung examination was abnormal; findings showed decreased breath sounds in the left upper lung, with diffuse scattered expiratory wheezing.  On PFTS, FVC pre-bronchodilator was 105 percent predicted, and post-bronchodilator was 137 percent predicted.  The FEV-1 pre-bronchodilator was 81 percent predicted, and post-bronchodilator was 124 percent predicted.  The FEV-1/FVC pre-bronchodilator was 64, and post-bronchodilator was 72.  The examiner indicated that the Veteran provided a good effort.  He noted that the FEV-1/FVC more accurately reflected the severity of the condition.  The examiner noted that there was no discrepancy between the PFT findings and the clinical examination.  A DLCO was not performed as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  The examiner indicated that the PFTs revealed mild obstructive disease with asthma.  He noted that the asthma was a result of a progression of the previous diagnosis.  The examiner noted the following residuals: fatigue, scar, decreased breath sounds, mild chronic obstructive pulmonary disease with asthma leading to difficulty with prolonged ambulation, standing, climbing stairs, and performing all physical activities and activities of daily living.

November 2009 VA treatment records showed continued breathing problems.  PFTs showed an FEV-1 of 90 percent predicted, and an FEV-1/FVC of 59 percent.

In a February 2010 letter, Dr. J.E. indicated that he had been following the Veteran in the VA pulmonary clinic since 2009 for dysypnea on exertion.  Dr. J.E. indicated that the Veteran reported dyspnea on exertion, in which he could ambulate slowly approximately 400 yards before getting shortness of breath.  Dr. J.E. noted that in the clinic, at times the Veteran appeared to have dyspnea on exertion with just going down the hallway (approximately 50 yards).  Dr. J.E. indicated that this has been stable since the Veteran's surgery.  He indicated that the Veteran had tried steroids, diuretics, and inhalers with no relief.  He also underwent a cardiac workup that revealed a negative stress test and an echocardiogram that was normal, except for moderate diastolic dysfunction.  The Veteran also underwent an exercise cardiopulmonary stress test that showed bigeminy associated with exercise and subsequent dyspnea on exertion.  Dr. J.E. noted that during this time, the Veteran also experienced flares of his PTSD, which caused significant anxiety.  Dr. J.E. noted that the Veteran's dyspnea on exertion appeared worse during times of exacerbations of his PTSD/anxiety, and improved when his mood improved.  Dr. J.E. noted that from a pulmonary standpoint, the Veteran's PFTs and CTs have remained stable after surgical resection.  Dr. J.E. opined that the Veteran has a complex etiology for his dyspnea on exertion that is multifaceted with contributions primarily from his cardiovascular  and psychiatric status, and to a lesser degree from his pulmonary status.

In a July 2010 Vet Center treatment record, the Veteran reported shortness of breath when walking.  In a September 2010 Vet Center treatment record, the Veteran complained that even the smallest exertion left him breathless.

In an August 2010 VA treatment record, the Veteran reported persistent dyspnea on exertion with slow ambulation to 400 yards.  He reported mild dyspnea at rest and with his activities of daily living.  He reported no improvement after steroids and inhalers.  A March 2010 PFT showed mild to moderate obstructive ventilator defect.  The Veteran's lung volumes were normal and his DLCO was in the low to normal range.  His FVC was 110.5 percent predicted, his FEV-1 was 99.1 percent predicted, and his FEV-1/FVC was 57 percent.  The physician indicated that there may be slight improvement since the November 2009 PFTs.  

In an October 2010 treatment record from the San Diego NMC, the Veteran's respiration rhythm and depth were normal, and his lungs were clear to auscultation.  The Veteran reported that he could only walk several feet prior to dyspnea on exertion.  He indicated that his dyspnea had been unchanged/constant since his January 2008 surgery.  He also indicated that he needed a "little more air."

In a February 2012 VA examination, the examiner noted that the Veteran had a malignant neoplasm, which required a left upper lobectomy in January 2008.  The examiner indicated that the Veteran did not currently have any residual conditions due to the neoplasm.  The examiner indicated that the Veteran's lung condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The examiner noted that the Veteran had a scar; however it was not painful or unstable, and it did not have a total area greater than 39 square centimeters.  A December 2012 chest x-ray revealed minimal scarring of the left upper lobe.  The examiner indicated that the PFTs reflected the Veteran's current pulmonary function.  The pre-bronchodilator FEV-1 was 76 percent predicted, and the post-bronchodilator was 74 percent predicted.  The pre-bronchodilator FVC was 92 percent predicted, and the post-bronchodilator was 89 percent predicted.  The pre-bronchodilator FEV-1/FVC was 61.5 percent, and the post-bronchodilator was 61.1 percent.  The examiner indicated that the FEV-1/FVC most accurately reflected the Veteran's current pulmonary function.  The examiner did not perform exercise capacity testing.  The examiner indicated that the Veteran's respiratory condition impacted the Veteran's ability to work due to lowered energy levels causing fatigue.

In a May 2012 private treatment record, the Veteran presented to the emergency department complaining of shortness of breath and weakness after an argument with his wife.  On examination, his breath sounds were normal with good, equal air movement.

In a June 2012 VA treatment record, PFTs revealed an FEV-1/FVC of 59.1 percent, an FEV-1 of 73 percent, and DLCO of 78 percent.

VA treatment records dated in July 2013 revealed a recurrence of the Veteran's lung cancer, confirmed by biopsy.  Treatment records showed a completion of radiation treatment on August 27, 2013.

In October 2013, the RO assigned a 100 percent evaluation for the Veteran's service connected status post left upper lobectomy, non-small cell carcinoma left lung, mild obstructive lung disease, with residual scar, effective July 22, 2013.  In a VA examination dated in March 2014, it was noted that the Veteran had recently completed treatment for a malignant neoplasm in his lung, and was currently in "watchful waiting status."  The examiner was unable to perform PFTs, noting that the Veteran was too weak from his lung cancer.  In March 2014, the RO continued the 100 percent evaluation.

VA treatment records show ongoing treatment for the Veteran's respiratory condition.


IV.  Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial rating in excess of 30 percent for his status post left upper lobectomy, non-small cell carcinoma left lung, mild obstructive lung disease, with residual scar prior to July 22, 2013.  

Where there is a disparity between the results of different PFTs, such that the level of evaluation would differ depending on which test result is used, the regulations instruct use of the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96(d)(6).  In this case, the November 2009 and February 2012 VA examiners specifically indicated that the FEV-1/FVC test most accurately reflected the Veteran's level of disability for his service-connected status post left upper lobectomy, non-small cell carcinoma left lung, mild obstructive lung disease, with residual scar.  Although the Veteran's FEV-1/FVC test results have been inconsistent throughout the appeal period; with seven results warranting a 30 percent rating under Diagnostic Code 6844 (70%, 67%, 60%, 59%, 57%, 61.1%, and 59.1%) and two results warranting a 10 percent rating (71% and 72%), at no time did the Veteran's FEV-1/FVC test results warrant more than the assigned 30 percent evaluation.  That is, at no time did FEV-1/FVC test results show findings of 55 percent or less as contemplated by a higher rating.  Again, the general rating formula provides that FEV-1/FVC values of 56 to 70 percent warrant a 30 percent evaluation.  Therefore, the Veteran's service-connected lung disability more nearly reflects the criteria for a 30 percent evaluation, and no more during the period prior to July 22, 2013.  38 C.F.R. § 4.7, 4.97, Diagnostic Code 6844.

Moreover, during the appeal period, the Veteran has not been shown to have a maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episodes of acute respiratory failure, or; the requirement of outpatient oxygen therapy as contemplated in the 100 percent rating criteria under Diagnostic Codes 6840-6845.  

The Board accepts the Veteran's statements and testimony concerning his difficulty breathing and shortness of breath, along with the written lay statements of others reflecting essentially the same.  The Veteran is competent to report symptoms that are perceivable to him, and the other lay persons are also competent to report their observations of the Veteran, such as his shortness of breath.  However, the Veteran, and the individuals writing VA on his behalf, are not competent to assign particular PFT findings to his disability or to identify which result more accurately reflects the level of disability associated with his service-connected lung disability.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  The disability evaluation in this case is predicated on medical findings and PFT results, and such findings are not susceptible to lay observation.

The overwhelming preponderance of the evidence demonstrates that, for the period prior to July 22, 2013, the Veteran's disability picture was adequately reflected by the assigned 30 percent disability rating.  Indeed, it is important for the Veteran to also understand that without some problems associated with his lungs, such as shortness of breath and dyspnea on exertion, there would be no basis for the current 30 percent disability rating.  In this regard, as stated above, it is important to note that many of the PFT results would not even meet the requirements of a 30 percent evaluation, let alone a higher evaluation.  

Moreover, the Board notes that the Veteran's treating physician has indicated that the Veteran's dyspnea on exertion appeared worse during times of exacerbations of his PTSD/anxiety, and improved when his mood improved.  The Veteran's physician noted that from a pulmonary standpoint, the Veteran's PFTs and CTs have remained stable after his surgical resection.  The physician further opined that the Veteran has a complex etiology for his dyspnea on exertion that is multifaceted with contributions primarily from his cardiovascular and psychiatric status, and to a lesser degree from his pulmonary status.

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that he meets the criteria for a higher disability evaluation, the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.  The Veteran has no particular medical expertise.

Accordingly, the claim for an initial evaluation in excess of 30 percent prior to July 22, 2013, is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

V.  Extraschedular Considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's status post left upper lobectomy, non-small cell carcinoma left lung, mild obstructive lung disease, with residual scar is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of dyspnea on exertion and shortness of breath are fully considered in the assignment of the 30 percent disability rating.  Moreover, the rating criteria specifically contemplate pulmonary function testing, and the VA examiners indicated that such testing was an accurate reflection of the Veteran's functioning.  As discussed above, there are higher ratings available under the diagnostic codes, but, prior to July 22, 2013, the Veteran's disability was not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected status post left upper lobectomy, non-small cell carcinoma left lung, mild obstructive lung disease, with residual scar under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the record does not suggest that the Veteran was unemployable as a result of his service-connected lung disability prior to July 22, 2013.  A February 2012 VA examination report notes that the Veteran's respiratory condition lowered his energy levels causing fatigue.  However, it was observed that the Veteran was retired.  Similarly, an August 2013 examination report notes that the Veteran retired 15 years ago following a 15 year career in automotive mechanics.  The Veteran attributed his retirement to being "fed up" with working with other people.  The Veteran has not so contended that he was unemployable because of his lung disability prior to July 2013 and the evidence of record does not suggest such. Therefore, the matter of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).

ORDER

Entitlement to an initial rating higher than 30 percent prior to July 22, 2013, for status post left upper lobectomy, non-small cell carcinoma left lung, mild obstructive lung disease, with residual scar is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


